Citation Nr: 0613641	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  03-23 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable disability rating for 
pseudofolliculitis barbae (PFB or PB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from May 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In October 2005, the Board confirmed the RO's denials of 
service connection for burn scars to the buttocks, post-
traumatic stress disorder, a low back disorder, and an 
increased rating for a right ankle injury.  The current claim 
before the Board at this time was remanded for a VA skin 
examination.  The veteran has not appealed any of the above 
findings.  Therefore, with respect to these matters, the 
Board's October 2005 decision, which subsumes the prior RO 
decision, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (2005).  


FINDING OF FACT

Objectively, the veteran has no more than one characteristic 
of disfigurement - surface contour of the pseudofolliculitis 
barbae lesions elevated upon palpation; the largest lesion 
was 0.6 cm. in length and 0.4 cm. in width; there is no 
evidence of exudation or constant itching, extensive lesions, 
or marked disfigurement; there is no evidence of evidence of 
exposure from 20% to 40% of the entire body or 20% to 40% of 
exposed areas affected; or the need for systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period.  


CONCLUSION OF LAW

The criteria for an initial disability of 10 percent, but no 
greater, for pseudofolliculitis barbae have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.27, 4.31, 4.118, Diagnostic Codes 7800, 7806, 
7813 (2005); 4.118, Diagnostic Codes 7806, 7813 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury). 

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Consistent with the facts found, 
if there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's PFB is evaluated as noncompensable (0 percent 
disabling) by analogy to dermatophytosis under Diagnostic 
Code (Code) 7813.  38 C.F.R. § 4.118; see 38 C.F.R. § 4.31 
(where the Schedule does not provide a zero percent rating, 
zero percent shall be assigned if the requirements for a 
compensable rating are not met).  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for evaluating disability from skin 
disorders, including scars, effective August 30, 2002.  See 
67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 C.F.R. 
pt. 4).  Generally, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  38 
U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997); VAOPGCPREC 3-2000.  

Therefore, prior to August 30, 2002, the Board may apply only 
the previous version of the rating criteria.  As of August 
30, 2002, the Board must apply whichever version of the 
rating criteria is more favorable to the veteran.

The Board notes that, in its November 2005 supplemental 
statement of the case (SSOC), the RO considered the new 
version of the regulations in determining that no increase 
was warranted.  Notice of the amended regulations was sent to 
the veteran in June 2003 by way of the statement of the case 
(SOC).  Accordingly, the Board may similarly consider each 
version of the regulations without determining whether the 
veteran will be prejudiced thereby.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Under the previous version of Code 7813, notes indicate that 
the disability is to be evaluated as eczema (Code 7806).  The 
amended version of Code 7813 directs the evaluation of the 
disability as disfigurement of the head, face, or neck (Code 
7800), scars (Codes 7801, 7802, 7803, 7804, or 7805), or 
dermatitis/eczema (Code 7806), depending upon the predominant 
disability.

Under the previous criteria for Code 7806 (eczema), a 10 
percent evaluation is warranted for eczema manifested with 
exfoliation, exudation or itching on an exposed surface or 
extensive area.  For a 30 percent evaluation, there must be 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation is warranted if there 
is ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations, or if the eczema is 
exceptionally repugnant.

Under the amended rating criteria, Code 7800, disfigurement 
of the head, face, or neck, lists eight characteristics of 
disfigurement used for evaluating disability: (1) scar 5 or 
more inches (13 or more cm.) in length; (2) scar at least 
one- quarter inch (0.6 cm.) wide at widest part; (3) surface 
contour of scar elevated or depressed on palpation; (4) scar 
adherent to underlying tissue; (5) skin hypo-or hyper- 
pigmented in an area exceeding six square inches (39 sq. 
cm.); (6) skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); (7) underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  A 10 percent evaluation is assigned when the 
disability has one characteristic of disfigurement.  38 
C.F.R. § 4.118 (2005).  Under the amended version of Code 
7800, disfigurement of the head, face, or neck, a 30 percent 
rating is assigned with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement.  A 50 percent rating 
is awarded for disability with visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.

Under the amended criteria for Code 7806, dermatitis or 
eczema, a 10 percent evaluation requires evidence of exposure 
to at least 5%, but less than 20%, of the entire body or at 
least 5%, but less than 20%, of exposed areas affected; or 
need for intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118 (2005).  The next higher rating of 
30 percent requires evidence of exposure from 20% to 40% of 
the entire body or 20% to 40% of exposed areas affected; or 
the need for systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period. Id.  The highest rating allowable pursuant to this 
Code, 60 percent, requires evidence of exposure to more than 
40% of the entire body or more than 40% of exposed areas 
affected; or the need for constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month period. Id.

Historically, the veteran had PB several times in service 
from May 1970 to December 1971.  He was placed on shaving 
profile several times and directed not to shave.  In April 
2002, he was afforded a VA examination regarding his PB.  He 
indicated that his PB had gradually gotten better over time, 
but that he had mild recurrence of the condition from time to 
time.  At a subsequent November 2005 VA skin examination, the 
veteran indicated that his PB had flared up, and pustular 
lesions could last 5-6 months.   

The Board finds that the overall disability picture more 
accurately reflects a 10 percent disability as awarded under 
Code 7800.  38 C.F.R. § 4.7.  Specifically, a VA skin 
examiner in November 2005 noted PB lesions, not acute, mainly 
in the beard area, with the surface contour of the lesions 
elevated upon palpation.  Photographs accompanying the 
examination confirm significant PB on the beard and neck 
areas.  The examiner noted hypo- and hyper-pigmentation of 
the PB lesions, but the exact area of all hyper-pigmentation 
is not stated by the examiner.  In any event, the veteran has 
at least one characteristic of disfigurement and is entitled 
to a 10 percent rating under Code 7800.  38 C.F.R. § 4.118 
(2005).  

However, the evidence of record does not support a disability 
rating greater than 10 percent under either the previous or 
amended regulations.  38 C.F.R. § 4.7.   

Under the previous regulations, there is no evidence of 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  Although the veteran complaints of some 
itching in his substantive appeal, both VA examinations dated 
in April 2002 and November 2005 do not record constant 
itching or exudation.  Such facts provide evidence against a 
higher rating. 

With regard to the amended criteria for Code 7800, the 
November 2005 VA examination recorded 2-3% of the exposed 
area affected by PB and 2% of the total area of the entire 
body affected by PB.  The largest lesion was 0.6 cm. in 
length and 0.4 cm. in width.  No scars were noted.  The skin 
was not indurated or inflexible.  There was no evidence of 
adherence, atrophic or scaly texture in an area exceeding 39 
sq. cm.  No indication was given of underlying soft tissue or 
tissue loss.  Thus, the evidence does not demonstrate the 
criteria required for a disability rating greater than 10 
percent under Code 7800.  38 C.F.R. § 4.7.  

Furthermore, with respect to the amended criteria for Code 
7806, the evidence does not show exposure from 20% to 40% of 
the entire body or 20% to 40% of exposed areas affected; or 
the need for systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  In this respect, only 2-3% of the exposed area was 
affected by PB, and the veteran only uses antibiotic cream on 
a daily basis off and on depending on whether he has an 
outbreak of PB.  There was no reference to corticosteroids or 
immunosuppressive drugs.  The examiner found that the course 
of the disease was intermittent.  The evidence of record 
simply does not entitle the veteran to a higher rating under 
Code 7806. Id.  

The Board adds that it does not find that the veteran should 
receive separate ratings for any other separate period from 
the February 7, 2002 effective date based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App at 126.

Accordingly, in light of the above discussion, the Board 
finds that under both the old and new regulations the 
preponderance of the evidence is against a disability rating 
greater than 10 percent for the veteran's service-connected 
PB condition.  38 C.F.R. § 4.3.

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R.  § 3.321(b)(1). 
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated for his service-connected PFB by 
the regular rating schedule. VAOPGCPREC 6- 96.

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  That is, by 
way of VCAA letters in April 2002 and October 2005, the RO 
notified the veteran of the evidence needed to substantiate 
his claim and explained the assistance provisions of the 
VCAA.  These letters also provided specific information as to 
what evidence VA was obligated to obtain and what information 
or evidence it was the veteran's responsibility to provide.  
The Board emphasizes that this appeal arises from an initial 
rating assigned when the RO awarded service connection, such 
that the original letter refers to the requirements for 
establishing service connection.  See VAOPGCPREC 8-2003 (no 
requirement for additional 38 U.S.C.A. § 5103(a) notice on a 
"downstream" issue, i.e., effective date or increased rating 
after an initial award of service connection, if notice has 
already been provided).  Nonetheless, the RO issued an 
additional VCAA letter in October 2005 with information 
specific to the claim for an increased rating.  

In addition, the June 2003 SOC and November 2005 SSOC include 
the text of the new VCAA sections relating to notice and 
assistance.  Therefore, the Board finds that the RO has 
provided all requisite notice.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that the RO issued the April 2002 VCAA 
notice letter prior to the June 2002 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
Although it supplemented that letter with later 
correspondence, there is no indication of prejudice to the 
veteran.  Bernard, 4 Vet. App. at 392-94.  The Board also 
emphasizes that neither the veteran nor his representative 
has made any showing or allegation of any defect in the 
provision of notice that resulted in some prejudice to the 
veteran.  In fact, the Board remanded this case to the RO to 
meet the duty to assist. 

Also in Pelegrini, the Court held, in part, that VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) must also conform to 38 
C.F.R. § 3.159(b)(1) and request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120- 21.  
In this case, the supplemental October 2005 VCAA letter 
specifically fulfills this obligation. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Thus, this notice must include that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  
Dingess/Hartman, slip op. at 14.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the pseudofolliculitis barbae 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on this element, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard, supra (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes above that the preponderance of the evidence 
is against the veteran's claim for an increased rating beyond 
10 percent for pseudofolliculitis barbae, any questions as to 
the effective date to be assigned are rendered moot as they 
will be addressed by the RO when the grant of this claim is 
implemented.   

With respect to the duty to assist, the RO obtained service 
medical records (SMRs) and afforded the veteran with several 
VA examinations.  The Board also remanded this case to assist 
the veteran with his claim.  The veteran has not specifically 
provided or identified and authorized the release of any 
private medical care relevant to the claim.  There is no 
indication or allegation that additional relevant evidence 
remains outstanding.  Therefore, the Board is satisfied that 
the duty to assist has been met. 38 U.S.C.A.  § 5103A.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the 
October 2005 remand.


ORDER

An initial disability rating of 10 percent for 
pseudofolliculitis barbae is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


